DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 13-14, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by CIMETTA et al. (EP 1,690,969, cited by Applicants).
Re Claims 1 and 16, CIMETTA et al. teaches a laundry treating apparatus comprising: a cabinet 1 defining a cabinet laundry inlet (where door 8 is); a tub 6; a drum 5; a first fixed body 13 mounted to the tub and partially surrounding the tub laundry inlet; a second fixed body (from 7 to 1, Fig. 3) and configured to at least partially surround the cabinet laundry inlet; a first extending body (the right portion of where 7 points to) including a first cylindrical body; a second extending body (to the left of 
Re Claims 2 and 17, the spacers are poisoned vertically below a horizontal plane that goes through a center of the drum, as they are at the bottom of the tub area.
Re Claim 13, the cabinet includes a door 8.
Re Claim 14, the drum defines a drum laundry inlet facing the tub laundry inlet (drum 5, tub 6, face the inlets in a horizontal direction).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-6, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over CIMETTA et al. (EP 1690969, cited by Applicants).
CIMETTA et al. is relied upon as applied to the claims above. 
Claims 3, 6 and 18 are further directed towards the elastic portion being rubber. While it is not explicitly taught that 7 is made of rubber, it is shown to be an elastic component and rubber is both known for its suitability in elastic parts and it is also well known to use rubber gaskets, including in washing machine. Thus, it would have been obvious to one having ordinary skill in the art at the time of effective filing to use the washing machine having elastic gaskets as taught by CIMETTA et al. and choose rubber for the materials.
Re Claims 4-5 and 15, changes in size has been held to require only ordinary skill in the art (MPEP 2144.04 (IV-A)) and in doing so the gasket is still expected to accomplish its intended purpose of sealing the tub with the cabinet without any unexpected results.


Allowable Subject Matter
Claims 7-12 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y KO whose telephone number is (571)270-7451.  The examiner can normally be reached on M-F: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-270-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON Y. KO

Art Unit 1711



/JASON Y KO/Primary Examiner, Art Unit 1711